In re New Orleans Glass Inc.; — Defendant; Applying for Supervisory and/or Remedial Writs Office of Workers’ Compensation Dist. 7, No. 99-06080; to the Court of Appeal, Fifth Circuit, No. 00-C-28
Granted. The judgment of the court of appeal is reversed. The judgment of the workers’ compensation judge denying claimant’s motion to limit the scope of the deposition is reinstated. Case remanded to the Office of Workers’ Compensation for further proceedings.
CALOGERO, C.J., not on panel.
JOHNSON, J., would deny the writ.